DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160177062 to Sato et al. hereinafter “Sato”.  

Sato is directed to polyimide resin compositions and a polyimide resin fiber composite material [0001].  

Regarding claims 1, 4 and 7, Sato teaches a polyimide resin composition comprising a polyimide resin (A) [0041 – 0114] and one or more additives (B) [0116].  The content of additive “B” means the total content of components (b1) to (b6) which can comprise 0.0001 to 80 mass % of the composition [0116].  Sato teaches that inorganic fillers such as silica may be used as additive (b1) and the inorganic fillers (b1) may be surface treated [0123].  Stato states that examples of the surface treatment agent include organosilanes such as aminopropyltriethoxysilane, phenylaminopropyltriethoxysilane, glycidoxypropyltrimethoxysilane and vinyl triethoxysilane [0263 – 0264].  Sato further discloses that slideability improving agents (b4) may be incorporated [0169].  These may comprise synthetic oils, polyalkylene glycol, polyvinyl ether, polyether, polyester polyol ester, carbonate derivatives, polyether ketone, fluorinated oil [0175] and fluorine based resins such as tetrafluoroethylene (PTFE) and polytetrafluoroethylene – perfluoroalkoxyethylene copolymers [0177].  Component (b4) is equivalent to applicant’s fluorinated polymer resin.  The polyimide composition may further comprise other additives such as flame retardants (b2) [0129], colorants (b3) [0149], antioxidants (b4) [0189], conductive agents 

While the reference fails to exemplify the presently claim composition nor can the claimed composition be “clearly envisaged” from the reference as required to meet the standard of anticipation (MPEP 2131-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the components disclosed in the reference which are encompassed within the scope of the present claims and thereby arrive at the claimed invention.  

"Though picked from a laundry list a prima facie case of obviousness exists over the claimed combination.  See Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious."  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160177062 to Sato et al. hereinafter “Sato” in further view of US 20170009017 to Huang et al. hereinafter “Huang”.  

For the limitations of the independent claim refer to paragraphs 5 – 6 supra.  

Huang is directed to polyimide resins having a low dissipation factor and high coefficient of thermal expansion for use in high frequency, high speed wireless transmission and data transmission [0002 – 0004].  

Regarding claims 2 and 3, Huang teaches the claimed dianhydride and diamine monomers [0013].  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Huang additionally teaches the required ratio of moles of dianhydride to diamine monomers, (0.85 to 1.15), [0011, 0014, 0034], the required level of p-phenylenebistrimellitate anhydride [0035] and moles of 2-2’ bistrifluoromethyl benzidine [0038].  It would have been obvious for the skilled artisan to substitute the polyimide of Huang into the compositions of Sata because the high coefficient of thermal expansion [0002 – 0004, 0056] of Huang’s polyimide would improve the molding properties of the composition.  

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1,5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a hole, but when the 'improvement' is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product  or process  is universal-and  even common-sensical-we have held that  there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the reference' s themselves."). The Huang reference teaches a polyimide composition that has a higher coefficient of thermal expansion [0002 – 0004, 0056].  This improved property would improve the molding conditions (lower processing temperature, improved yield) of the molded composition.  

Allowable Subject Matter

Claims 5 – 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAS										3/11/22

/PETER A SALAMON/Primary Examiner, Art Unit 1765